 Case 2:19-cv-01997-MWF-MRW Document 42 Filed 08/05/19 Page 1 of 2 Page ID #:1388


 1 LEARNING RIGHTS LAW CENTER
   JANEEN STEEL (SBN 211401)
 2 PATRICIA   A. VAN DYKE (SBN160033)
   Janeen@learningrights.org
 3 Patsy@learningrights.org
   1625 W. Olympic Blvd., Suite 500
 4 Los Angeles, California 90015
   Phone: (213) 489-4035 / Fax: (213) 489-4033
 5
   LAW OFFICE OF SHAWNA L. PARKS
 6 SHAWNA L. PARKS (SBN 208301)
   sparks@parks-law-office.com
 7 4470 W. Sunset Blvd., Ste. 107-347
   Los Angeles, CA 90027
 8 Phone/Fax: (323) 389-9239
 9 SCHONBRUN SEPLOW
   HARRIS & HOFFMAN LLP
10 Wilmer J. Harris (SBN 150407)
   715 Fremont Ave., Suite A
11 South Pasadena, CA. 91030
   Telephone No.: (626) 441-4129
12 Facsimile No.: (626) 283-5770
13 Attorneys for Plaintiff
14
                              UNITED STATES DISTRICT COURT
15
                             CENTRAL DISTRICT OF CALIFORNIA
16
17
18   I.H., a minor, by and through his      )    Case No.: 2:19-cv-01997-MWF-MRW
     guardian ad litem, C.C.,               )
19
                                            )    Plaintiff’s Notice of Lodging of
20                           Plaintiff,     )    Administrative Record
21                      v.                  )
                                            )    Date:      August 26, 2019
22   OXNARD SCHOOL DISTRICT;                )    Time:      10:00 a.m.
     CASA PACIFICA CENTERS FOR              )    Court:     Courtroom 5A
23                                                          First Street Courthouse
     CHILDREN AND FAMILIES,                 )
24                                          )
25                                          )
                        Defendants          )
26 ________________________________
27
28
 Case 2:19-cv-01997-MWF-MRW Document 42 Filed 08/05/19 Page 2 of 2 Page ID #:1389


 1         TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD,
 2   please take notice that in connection with Plaintiff’s Oppositions to Defendants’ Motions
 3   to Dismiss, Plaintiffs have lodged with the Court an electronic version of the
 4   administrative record from I.H.’s due process case.
 5
 6
     Dated: August 5, 2019
 7                                                  LEARNING RIGHTS LAW CENTER
 8                                                  LAW OFFICE OF SHAWNA L. PARKS
 9                                                  SCHONBRUN SEPLOW HARRIS &
10                                                  HOFFMAN LLP

11
                                                    ___________________________
12                                                  SHAWNA L. PARKS
                                                    Attorneys for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 1
                                         Notice of Lodging
